1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     JEREMY TURNER,                                  Case No. 3:17-cv-00139-MMD-WGC
7                                     Petitioner,                   ORDER
             v.
8
9     RENEE BAKER, et al.,
10                                Respondents.
11

12          In this habeas corpus action, the petitioner, Jeremy Turner, has filed a fourth
13   motion for appointment of counsel (ECF No. 41). The Court declines to reconsider its prior
14   rulings that appointment of counsel is not warranted. (See Order entered April 4, 2017
15   (ECF No. 5); Order entered July 11, 2017 (ECF No. 19); Order entered August 20, 2018
16   (ECF No. 34).) Thus, the pending motion for appointment of counsel will be denied.
17          Turner has also filed a motion for extension of time (ECF No. 42). That motion is
18   unnecessary, as there is no deadline requiring Turner to take any action at this time.
19   Respondents are due to file an answer by February 19, 2019. (See Order entered January
20   11, 2019 (ECF No. 39).) Turner will then have sixty days (from the date of filing of the
21   answer) to file a reply to the answer. (See Order entered April 4, 2017 (ECF No. 5).)
22          It is therefore ordered that Petitioner’s Motion for Appointment of Counsel (ECF
23   No. 41) is denied.
24          It is further ordered that Petitioner’s Motion for Enlargement of Time (ECF No. 42)
25   is denied.
26   ///
27   ///
28   ///
1    DATED THIS 28th day of January 2019.

2

3

4                                           MIRANDA M. DU,
                                            UNITED STATES DISTRICT JUDGE
5

6

7

8
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                      2
